Motion by petitioner to confirm Official Referee’s report finding respondent guilty of the charges and recommending that he be suspended for one year. Motion granted and report confirmed, except as to the degree of discipline recommended. In our opinion, the respondent’s misconduct requires that he be suspended for a period for 2 years. Accordingly, respondent is suspended from the practice of law for 2 years, commencing 30 days after entry of the order thereon. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.